NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1 
 
 

                United States Court of Appeals
                                For the Seventh Circuit 
                                Chicago, Illinois 60604 
                                             
                                Argued October 6, 2015 
                               Decided December 8, 2015 
                                             
                                         Before 
 
                     DIANE P. WOOD, Chief Judge 
                      
                     WILLIAM J. BAUER, Circuit Judge 
                      
                     RICHARD A. POSNER, Circuit Judge 
 
No. 15‐1385 
 
UNITED STATES OF AMERICA,                       Appeal from the United States District 
      Plaintiff‐Appellee,                       Court for the Northern District of 
                                                Indiana, Hammond Division. 
      v.                                         
                                                No. 2:13cr68‐001 
GEORGE VAN TIL,                                  
      Defendant‐Appellant.                      James T. Moody, 
                                                Judge. 
 
                                       O R D E R 
 
        Lake County, Indiana, forbids its employees to work on political campaigns for 
their supervisors while they are being paid by the county. George Van Til, the county 
surveyor, violated those rules and wound up indicted by a federal grand jury on six 
counts of wire fraud. See 18 U.S.C. §§ 1343, 2(a). Van Til pleaded guilty to those charges 
pursuant to a plea agreement in which he waived his right to appeal “all components of 
[his] sentence or the manner in which [his] … sentence was determined or imposed.” 
The district court sentenced him to 18 months’ imprisonment, three years’ supervised 
release, $600 in special assessments, and $26,502.74 in restitution to the County. 
Notwithstanding the waiver we just quoted, Van Til has brought this appeal, in which 
No. 15‐1385                                                                          Page 2 
 
he asserts that the restitution component of his sentence is too high. Whether or not this 
point would have had merit, however, is beside the point. Nothing in the present record 
justifies disregarding the appeal waiver, and so we dismiss this appeal. 
 
                                               I 
                                                 
        Van Til was elected county surveyor for Lake County in 1992. Once in office, he 
required his employees to perform political work on county time: they planned 
fundraisers, tracked fundraising efforts, wrote checks, made phone calls, maintained a 
political Facebook page, designed graphics, drafted letters, and stuffed envelopes. The 
employees were paid by the county, via direct deposit into their bank accounts, for time 
that Van Til knew was spent doing political work for him. County regulations 
specifically forbade employees from doing political work on county time or from using 
county resources for political purposes. 
 
        Federal authorities caught wind of Van Til’s activities and opened an 
investigation. This resulted in the wire fraud charges that led to Van Til’s guilty plea. 
The indictment alleged a scheme that lasted from February 2007 through December 
2012. In the plea agreement, Van Til admitted that the loss amount for purposes of the 
Sentencing Guidelines was between $10,000 and $30,000, and that he would be required 
to pay restitution in an amount to be determined by the court. He also agreed to the 
broad waiver of appeal rights mentioned earlier. 
 
        We focus here on the restitution component of Van Til’s sentence, as it is the only 
part he would like to challenge. The Presentence Investigation Report summarized the 
political work that several employees performed for Van Til on county time for the 2008 
and 2012 primary and general elections; it adopted the government’s loss calculation of 
$26,462.74 as the basis for restitution. At sentencing, the government presented a slightly 
revised loss calculation worksheet that calculated a loss of $26,603.74. At sentencing, the 
court revised the total to $26,502.74, when the government acquiesced to Van Til’s 
argument that employee Christine Tanis was responsible for only $399, not for $500.   
 
        Van Til also objected to the government’s estimate of the loss attributable to John 
Mroczkowski, who accounted for most of the total loss identified by the 
government—$22,176.00. The government estimated that during the seven‐month 
campaign season (January through May for the primary, and September through 
October for the general election, in both 2008 and 2012), Mroczkowski had spent 50% of 
his time in the surveyor’s office doing political work for Van Til. According to Van Til, 
No. 15‐1385                                                                           Page 3 
 
Mroczkowski was responsible for no more than $9,028.00 in loss; if accepted that change 
would have reduced the total loss for restitution purposes to $13,354.74. (Van Til uses 
the figure $13,345.74, but that appears to reflect a mistaken transposition of digits. The 
difference in figures is immaterial to our analysis.) The district court rejected Van Til’s 
argument, however, and entered a judgment requiring Van Til to pay $26,502.74 in 
restitution to Lake County. 
 
                                             II 
                                                
       Because this case turns on Van Til’s appeal waiver, it is helpful to see what the 
relevant part of the plea agreement, section 7(e), says:   
 
       I understand that the law gives a convicted person the right to appeal the 
       conviction and the sentence imposed. I also understand that no one can 
       predict the precise sentence that will be imposed, and that the Court has 
       jurisdiction and authority to impose any sentence within the statutory 
       maximum set for my offense(s) as set forth in this plea agreement. with 
       [sic] this understanding and in consideration of the government’s entry 
       into this plea agreement, I expressly waive my right to appeal or to contest 
       my conviction and all components of my sentence or the manner in which 
       my conviction or my sentence was determined or imposed, to any Court 
       on any ground, including any claim of ineffective assistance of counsel 
       unless the claimed ineffective assistance of counsel relates directly to the 
       negotiation of this plea agreement, including any appeal under Title 18, 
       United States Code, Section 3742 or any post‐conviction proceeding, 
       including but not limited to, a proceeding under Title 28, United States 
       Code, Section 2255. …   
        
Relying on the phrase “any sentence within the statutory maximum set for my 
offense(s),” Van Til urges that this language limits the waiver to those parts of the 
sentence governed by the statutory maximum in the wire fraud statute under which he 
was convicted, 18 U.S.C. § 1343. That statute mentions only imprisonment and a fine as 
potential punishments; ergo, Van Til reasons, the restitution order (made pursuant to the 
Mandatory Restitution to Victims Act, 18 U.S.C. § 3663A) falls outside the scope of the 
waiver.   
 
       He points to United States v. Behrman, 235 F.3d 1049 (7th Cir. 2000), to support this 
position, but Behrman does not help him. The appeal waiver there provides that the 
No. 15‐1385                                                                           Page 4 
 
defendant “knowingly waives the right to appeal any sentence within the maximum 
provided in the statute(s) of conviction (or the manner in which that sentence was 
determined).” Id. at 1051. Van Til’s waiver differs precisely because it is not linked to the 
statute of conviction. To the contrary, the waiver refers to “all components of my 
sentence or the manner in which … my sentence was determined or imposed.” As the 
government points out, this language does not differ meaningfully from that in the 
appeal waiver considered in United States v. Worden, 646 F.3d 499 (7th Cir. 2011). The 
court there also confirmed that “restitution is a part of a criminal sentence,” and so when 
a defendant “agree[s] not to challenge his sentence, he may not appeal the restitution 
order.” Id. at 502.   
 
        Van Til also tries to avoid his waiver with a procedural argument: unlike the 
district court in Worden, he suggests, the court in his case did not expressly mention 
restitution when discussing the appeal waiver. That argument fails to take into account 
everything that was said during the plea colloquy, nor does it acknowledge that the 
terms of this waiver are clear and unambiguous. During the plea colloquy, the district 
court informed Van Til three times that restitution would be part of his sentence, and it 
emphasized the broad scope of his appeal waiver, spelling out that Van Til was waiving 
his right to contest “all components of your sentence of the manner in which they were 
determined or imposed.” Taken as a whole, this discussion adequately warned Van Til 
about the full scope of the waiver, and in particular its coverage of restitution. 
 
        Based on the appeal waiver in Van Til’s plea agreement, we hereby DISMISS this 
appeal.